Citation Nr: 0924514	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral eye 
disabilities (claimed as loss of vision in both eyes).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1941 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2007 rating decision of the Albuquerque, New Mexico 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2008 a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of this hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's presbyopia is a refractive error of the eye.

2. Legal blindness of the right eye, macular scar of the 
right eye, pseudoexfoliation syndrome and macular 
degeneration of the left eye, and bilateral cataracts were 
not manifested in service and a preponderance of the evidence 
is against a finding that these eye disabilities are related 
to the Veteran's service, including as due to combat related 
exposures therein.


CONCLUSION OF LAW

Service connection for bilateral eye disabilities (claimed as 
loss of vision in both eyes) is not warranted.  38 U.S.C.A. 
§ 1110, 1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102, 3.303, 3.304, 4.9 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2007 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), this 
letter also informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process.  

The Veteran's service treatment records (STRs) and pertinent 
identified post-service treatment records have been secured.  
While the Veteran indicated he had received eye treatment 
beginning shortly after service, at the September 2008 
hearing he stated the physician who treated him was no longer 
alive and the records were unavailable.  The Board has also 
considered whether a VA examination is necessary.  As will be 
explained in detail below, there is no competent evidence 
that the Veteran's loss of vision and eye disabilities may be 
associated with his military service, including as due to 
combat related exposures during service; hence, securing a VA 
examination to consider a possible relationship between the 
claimed disabilities and the Veteran's service is not 
necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet App 79 (2006).  The Veteran has not identified any 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat Veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, in the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service.  
38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, pt. III, 
subpt. iv, ch. 4 § B, 10d.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.
VA treatment records show that the Veteran is legally blind 
in the right eye.  He has a longstanding traumatic macular 
scar to his right eye.  He has pseudoexfoliation syndrome of 
the left eye, atypical age-related macular degeneration of 
the left eye, cataracts in both eyes, and presbyopia.  Hence, 
the record clearly shows that the Veteran has loss of vision 
in both eyes resulting from various eye conditions.

The Veteran's DD Form 214 reflects that he served in the Navy 
as a gunner's mate aboard the USS Maryland.  The Veteran 
received an Asiatic Pacific Theatre medal with seven stars 
and the Philippine Liberation Ribbon with two stars.  These 
awards indicate that he participated in combat engagements 
with the enemy.  

In a July 2007 statement, the Veteran reported his belief 
that his loss of vision was caused by light from exploding 
shells and gunfire during service.  

As the record reflects the Veteran was a gunner's mate and is 
shown to have participated in combat with the enemy during 
World War II, his statements of being exposed to light from 
exploding shells and gunfire during service are not 
inconsistent with the circumstances of his service and are 
accepted as evidence of an in-service event.  

What remains to be established is that his current loss of 
vision and eye disabilities are related to such in service 
exposure or otherwise related to his service.  A 
preponderance of the evidence is against such a finding.

On December 1941 service entrance examination and on December 
1945 separation examination, uncorrected visual acuity was 
20/20 and the Veteran was noted to have good color 
perception.  On separation examination, it was clinically 
noted that he did not have any disease or anatomical defect 
of the eyes and that he had normal pupils.

In July 2007, the Veteran reported wearing glasses since he 
was released from service.  In September 2007, he stated he 
had worn glasses beginning two years after his discharge from 
service.  He indicated his doctor at the time told him that 
the flashback from using a rapid firing gun was the cause of 
the loss of vision.  His vision continued to decrease over 
the years and he reported currently having difficulty 
reading; sometimes he would not see steps when going 
downstairs and fall as a result.  He also reported that he 
had not driven for 20 years.

January 2000 to February 2009 VA treatment records show the 
Veteran reported a traumatic injury involving his right eye 
approximately 20 years previously when the mirror of a truck 
hit his face.  He had experienced poor visual acuity in his 
right eye since that time.  A January 2000 optometry note 
shows the Veteran's visual acuity was 2/200 in the right eye 
and 20/20 in the left eye.  An October 2007 optometry note 
indicates the Veteran's visual acuity was 10/600 in the right 
eye and 20/50-2 in the left eye.  A March 2002 VA treatment 
record notes the Veteran had fallen and hit his head on the 
television after drinking large amounts of alcohol.  In July 
2008, the Veteran's son reported to a VA treatment provider 
that the Veteran drank excessively and that he did not drive 
anymore because of his license being revoked after 12 DUIs.  

At the September 2008 DRO hearing, the Veteran testified that 
he began wearing glasses in about 1947 or 1948.  He reported 
he had fallen the other day and cut his eye.  

The Board concludes that a preponderance of the evidence is 
against the Veteran's claim that his current eye disabilities 
and loss of vision are related to his service.  The Veteran's 
vision on separation examination was 20/20.  While he has 
stated that his vision began to decrease shortly after 
service, there is no evidence showing that the cause of this 
visual loss may be associated with his service.  One cause of 
visual loss, presbyopia, is not a disability entitled to 
service connection as it is a refractive error of the eye.  
38 C.F.R. §§ 3.303(c), 4.9; VA ADJUDICATION PROCEDURE MANUAL M21-
1MR, pt. III, subpt. iv, ch. 4 § B, 10d.

Regarding the Veteran's other eye conditions, VA treatment 
records indicate that current right eye legal blindness and a 
macular scar are due to a traumatic injury that occurred many 
years after service when the Veteran hit his face against a 
truck mirror.  VA treatment records note macular degeneration 
of the left eye is age related.  There is no evidence 
indicating there may be an association between in service 
events and pseudoexfoliation syndrome of the left eye or 
cataracts in both eyes.  

The Veteran's statement that a physician told him that his 
loss of vision was due to flashback from guns firing in 
service is too attenuated to constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(finding that a lay person's account of what a physician 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence).  It is also notable that the 
Veteran's credibility is in question as evidence in VA 
treatment records differs from statements he has given in 
support of his claim.  Specifically, while the Veteran has 
associated having falls and not driving for 20 years to his 
visual difficulties, VA records indicate that these are more 
likely related to his excessive drinking.

The Veteran's beliefs that his current eye disabilities are 
related to events during his service are not competent 
(medical) evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  The question 
is a complex medical question not capable of resolution by 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Hence, a preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral eye 
disabilities and it must be denied.  


ORDER

Service connection for bilateral eye disabilities (claimed as 
loss of vision in both eyes) is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


